DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 28 January 2022, claims 1-20 are presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 26 October 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are not deemed persuasive. Applicant arguments are directed to amended features and have been incorporated into the rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Clemm, Alexander, et al (U.S. 2017/0295231 and known hereinafter as Clemm).

As per claim 1, Clemm teaches a computer-implemented method for selective use of Internet-of-Things (IoT) data in data analytics systems, the method being executed by one or more processors and comprising: 
receiving, by the data analytic system, IoT data from an IoT device (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.); 
determining that hardening is to be applied to the IoT data (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data. Additionally, see paragraph [0052], which discloses property-type-to-field-identifier mapping, where each property value that is stored in the internet message segments or data objects that include properties that can be categorized according to property type further illustrates a hardening that is applied to IoT data, and consistent with Applicant’s disclosure, see paragraphs [0035-0043].); 
comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.), the timestamp indicating when the IoT data was generated by the IoT device (e.g. Clemm, see paragraph [0107], which discloses data objects may be a large object that has a first part and a second part, where the first part may correspond to a property type ‘time’ and the second part may correspond to a property type ‘location.’); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.), the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data (e.g. Clemm, see paragraphs [0115-0116], which discloses receiving a push subscription update from sending computing device (e.g. IoT device).). 

As per claim 8, Clemm teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for selective use of Internet-of-Things (IoT) data in data analytics systems, the operations comprising: 
receiving, by the data analytic system, IoT data from an IoT device (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.); 
determining that hardening is to be applied to the IoT data (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data. Additionally, see paragraph [0052], which discloses property-type-to-field-identifier mapping, where each property value that is stored in the internet message segments or data objects that include properties that can be categorized according to property type further illustrates a hardening that is applied to IoT data, and consistent with Applicant’s disclosure, see paragraphs [0035-0043].); 
comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.), the timestamp indicating when the IoT data was generated by the IoT device (e.g. Clemm, see paragraph [0107], which discloses data objects may be a large object that has a first part and a second part, where the first part may correspond to a property type ‘time’ and the second part may correspond to a property type ‘location.’); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.), the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data (e.g. Clemm, see paragraphs [0115-0116], which discloses receiving a push subscription update from sending computing device (e.g. IoT device).)

As per claim 15, Clemm teaches a system, comprising: 
a computing device (e.g. Clemm, see Figure 10); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for selective use of Internet-of-Things (IoT) data in data analytics systems (e.g. Clemm, see Figure 10), the operations comprising: 
receiving, by the data analytic system, IoT data from an IoT device (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.); 
determining that hardening is to be applied to the IoT data (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data. Additionally, see paragraph [0052], which discloses property-type-to-field-identifier mapping, where each property value that is stored in the internet message segments or data objects that include properties that can be categorized according to property type further illustrates a hardening that is applied to IoT data, and consistent with Applicant’s disclosure, see paragraphs [0035-0043].); 
comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.), the timestamp indicating when the IoT data was generated by the IoT device (e.g. Clemm, see paragraph [0107], which discloses data objects may be a large object that has a first part and a second part, where the first part may correspond to a property type ‘time’ and the second part may correspond to a property type ‘location.’); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.), the one or more uses comprising one or more of updating a report and updating a data object based on the IoT data (e.g. Clemm, see paragraphs [0115-0116], which discloses receiving a push subscription update from sending computing device (e.g. IoT device).).

As per claims 2, 9, and 16, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the hardening value comprises a hardening timestamp and the IoT data is not used in the one or more uses by the data analytics system when the timestamp exceeds the hardening timestamp (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.). 

As per claims 3, 10, and 17, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the hardening value comprises a hardening timespan and the IoT data is not used in the one or more uses by the data analytics system when the timestamp is not within the hardening timespan (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 

As per claims 4, 11, and 18, Clemm teaches the method of claim 3, the computer-readable storage medium of claim 10, and the system of claim 17, respectively, wherein the hardening timespan is relative to a current time (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.). 

As per claims 5, 12, and 19, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, further comprising determining one or more of a type of the IoT data and a use of the IoT data, wherein determining that hardening is to be applied to the IoT data is at least partially based on one or more of the type of the IoT data and the use of the IoT data (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 

As per claims 6, 13, and 20, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the IoT data is not used for at least one use and is used for another use (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.). 

As per claims 7 and 14, Clemm teaches the method of claim 1 and the computer-readable storage medium of claim 8, respectively, wherein the IoT data is received in real-time and determining that the hardening is to be applied to the IoT data is executed in response to the receiving the IoT data (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 29, 2022